Citation Nr: 1137938	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for discopathy of the cervical spine; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for discopathy of the lumbar spine (L3-L4); and if so, whether the claim may be granted.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a gastrointestinal disability to include gastrointestinal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel syndrome (IBS).

5.  Entitlement to a compensable evaluation for right ear hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971 and from August 1972 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in November 2006 and May 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.

When this matter was before the Board in May 2009, the Board denied the Veteran's applications to reopen claims of entitlement to service connection for discopathy of the cervical spine; entitlement to service connection for discopathy of the lumbar spine (L3-L4); and entitlement to service connection for left ear hearing loss; denied a claim of entitlement to service connection for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS; and denied a claim of entitlement to a compensable evaluation for right ear hearing loss.  In addition, the Board denied claims for service connection for posttraumatic stress disorder (PTSD); for an evaluation in excess of 10 percent for residuals of a fracture of the left forearm; for an initial compensable evaluation for left thumb limited extension due to forearm extensor tendon damage; for an initial evaluation in excess of 10 percent for left index finger limited extension due to forearm extensor tendon damage; for an initial evaluation in excess of 10 percent for left middle finger limited extension due to forearm extensor tendon damage; and for an initial compensable evaluation for left ring and little finger limited extension due to forearm extensor tendon damage.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court reversed the Board's denial of the Veteran's application to reopen a claim of entitlement to service connection for left ear hearing loss.  In addition, the Court vacated the Board's denial of the Veteran's applications to reopen claims of entitlement to service connection for discopathy of the cervical spine and entitlement to service connection for discopathy of the lumbar spine (L3-L4); and vacated the Board's denial of entitlement to service connection for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS; and entitlement to a compensable evaluation for right ear hearing loss.  The Court remanded the case for compliance with the terms of the Memorandum Decision.

The Court determined in its February 2011 Memorandum Decision that the Veteran had abandoned his claims for service connection for PTSD; for an evaluation in excess of 10 percent for residuals of a fracture of the left forearm; for an initial compensable evaluation for left thumb limited extension due to forearm extensor tendon damage; for an initial evaluation in excess of 10 percent for left index finger limited extension due to forearm extensor tendon damage; for an initial evaluation in excess of 10 percent for left middle finger limited extension due to forearm extensor tendon damage; and for an initial compensable evaluation for left ring and little finger limited extension due to forearm extensor tendon damage.  As such, these issues are not before the Board.

The Board notes that as the Court has reversed the Board's denial of the Veteran's application to reopen a claim of entitlement to service connection for left ear hearing loss, the claim has been reopened and the Board has recharacterized the issue as indicated above.

The issue of entitlement to service connection for left arm scar, to include as secondary to service-connected left arm fracture, has been raised by the record.  Thus, it is being referred to the RO for appropriate action.

The Board notes that in a May 2009 RO rating decision, the RO implemented the Board's grant of a separate evaluation of 10 percent disabling for neurological impairment of the left ulnar nerve and assigned an effective date of July 14, 2006.  In June 2009 the Veteran filed a Notice of Disagreement with the evaluation and the effective date assigned.  In regard to the evaluation, the Board notes that the evaluation was assigned by the Board in its May 2009 decision and that all issues stemming from the Board decision, other than those reversed or vacated and remanded by the Court, were deemed abandoned by the Court in its February 2011 Memorandum Decision.  In regard to the effective date, the Veteran was issued a Statement of the Case in September 2009; however, in a statement dated the same month, the Veteran's representative indicated that the Veteran desired to withdraw this appeal.  As such, the issues of the initial evaluation and effective date assigned are not on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a February 2011 Memorandum Decision, the Court reversed the Board's May 2009 denial of the Veteran's application to reopen a claim of entitlement to service connection for left ear hearing loss; and vacated the Board's denials of the Veteran's applications to reopen claims of service connection for discopathy of the cervical spine and discopathy of the lumbar spine (L3-L4) and the Veteran's claims of entitlement to service connection for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS and entitlement to a compensable evaluation for right ear hearing loss.

In reversing the Board's denial of the application to reopen a claim of entitlement to service connection for left ear hearing loss, the Court indicated that the Veteran submitted evidence of a current left ear hearing loss disability and that "it is unclear whether every physician would agree that an examination noting normal hearing at separation precludes the possibility of finding any damage by noise exposure in service."  Memorandum Decision, at p. 5.

Review of the post service treatment notes reveals that the Veteran has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Board notes that in granting entitlement to service connection for right ear hearing loss in May 1983 VA conceded exposure to loud noise in service.

In September 2006 the Veteran was afforded a VA audiological examination.  After examination the Veteran was diagnosed with mild to moderately severe sensorineural hearing loss in the left ear.  The examiner rendered the opinion that it is at least as likely as not that the Veteran's hearing loss at least for the right ear and tinnitus are a result of noise exposure during his military service.

In September 2007 the Veteran was afforded a VA audiological examination.  After examination the Veteran was diagnosed with mild to moderately severe sensorineural hearing loss of the left ear.  The examiner rendered the opinion that although the Veteran's hearing loss is consistent with a history of noise exposure, as the Veteran's separation audiological examination showed that the Veteran had normal hearing in the left ear, the Veteran's left ear hearing loss is not the result of noise exposure during his active military service.  The examiner provided the rationale that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours after exposure to the loud noise.  In addition, impulse sound may damage the ear resulting in immediate hearing loss and continuous exposure to loud noise can damage the structure of the ear resulting in hearing loss.  If hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The examiner noted that since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that hearing had recovered without permanent loss.  However, the Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  As such, the Board finds it necessary to afford the Veteran a VA examination regarding the etiology of his left ear hearing loss. 

In vacating the Board's denial of the applications to reopen claims of service connection for discopathy of the cervical spine and discopathy of the lumbar spine (L3-L4) the Court noted that the Veteran reported that "he had undergone back surgery and nevertheless had lingering problems."  Memorandum Decision, at p. 3.  The Court found that assuming the Veteran's statement to be accurate, as the Board must when evaluating evidence to reopen, the Board should have sought the medical records associated with the reported surgical procedure.

As such, the Board finds that the applications to reopen the claims of service connection for discopathy of the cervical spine and discopathy of the lumbar spine (L3-L4) must be remanded for attempts to be made to obtain the records associated with the Veteran's reported back surgery.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (". . . a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

In vacating the Board's denial of service connection for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS, it was noted that the Veteran was not afforded a VA medical examination with respect to his gastrointestinal disability.  The court noted that:

the secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

Memorandum Decision, at p. 6 (quoting McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and citing 38 U.S.C.A. § 5103A(d)(2) (West 2002)).

The Court found that the Board's analysis showed that at least two of the McLendon requirements were met stating that the Board found that the Veteran "clearly has GERD" and that there were no less than ten instances in which the service treatment records reflected complaints having to do with the gastrointestinal system.  The Court stated that the Board concluded that the symptoms experienced in service were different from and, therefore, unconnected to the symptoms manifested by the appellant's present gastrointestinal condition.  The Court found that the Board did not offer sufficient explanation for this conclusion and that the Board did not provide a discussion regarding whether a VA examination was necessary.  

The Court continued to find that the Board had no medical basis for its conclusion that the multiple reports of gastrointestinal problems in service did not establish a chronic condition and that if this conclusion is necessary, it would require a medical opinion.

The Court stated that "[a] VA medical examination would be needed to provide evidence on whether the symptoms noted in service are the same symptoms noted after service and whether the present disabilities are linked to the postservice symptoms."  Memorandum Decision, at p. 7.

As service treatment records reveal multiple gastrointestinal complaints, the Veteran has been diagnosed with a gastrointestinal condition, and as the Court has found that a VA medical examination would be needed to provide evidence on whether the symptoms noted in service are the same symptoms noted after service and whether the present disabilities are linked to the post service symptoms, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his current gastrointestinal condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to a compensable evaluation for right ear hearing loss.  Since the outcome of the Veteran's claim of entitlement to service connection for left ear hearing loss may impact on the issue of entitlement to a compensable evaluation for right ear hearing loss, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a compensable evaluation for right ear hearing loss until the issue of service connection for left ear hearing loss is resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2009.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Court indicated in its February 2011 Memorandum Decision that the Board noted that a VA medical record mentioned treatment for GERD by a Dr. R. but that the Veteran had not provided VA with the necessary authorization to enable VA to obtain any private treatment records from Dr. R.  The Court stated that "it is not appropriate to take a passive approach to the possible existence of such evidence when its possible existence becomes manifest."  Memorandum Decision, at Fn. 3.  As such, on remand, the Veteran should be requested to identify any and all treatment by Dr. R. and to provide authorization to enable VA to obtain any identified treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2009.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, including Dr. R., who may possess additional records pertinent to his claims.  The Veteran should be specifically asked to identify the records concerning his back surgery and GERD.  After obtaining any necessary authorizations from the appellant, attempt to obtain and associate with the claims folder any medical records identified by the Veteran.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's left ear hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's left ear hearing loss was incurred during military service or is due to an event or injury during military service.  A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any gastrointestinal disability found to be present was incurred during military service or is due to an event or injury during military service, including the Veteran's in service gastrointestinal complaints.  A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


